Exhibit 10.1

 

 

2020 HOVNANIAN ENTERPRISES, INC.

 

STOCK INCENTIVE PLAN

 

1.

PURPOSE OF THE PLAN

 

The purpose of the Plan is to aid the Company and its Affiliates in recruiting
and retaining key employees, directors and consultants of outstanding ability
and to motivate such employees, directors and consultants to exert their best
efforts on behalf of the Company and its Affiliates by providing incentives
through the granting of Awards. The Company expects that it will benefit from
the added interest which such key employees, directors or consultants will have
in the welfare of the Company as a result of their proprietary interest in the
Company’s success.

 

2.

DEFINITIONS

 

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:

 

(a)     Act: The Securities Exchange Act of 1934, as amended, or any successor
thereto.

 

(b)     Affiliate: With respect to the Company, any entity directly or
indirectly controlling, controlled by, or under common control with, the Company
or any other entity designated by the Board in which the Company or an Affiliate
has an interest.

 

(c)     Award: An Option, Stock Appreciation Right or Other Stock-Based Award
granted pursuant to the Plan.

 

(d)     Beneficial Owner: A “beneficial owner”, as such term is defined in Rule
13d-3 under the Act (or any successor rule thereto).

 

(e)     Board: The Board of Directors of the Company.

 

(f)     Cause: The occurrence of any of the following with respect to a
Participant: (a) the willful and continued failure of the Participant to perform
substantially all of his or her duties with the Company (other than any such
failure resulting from incapacity due to physical or mental illness) for a
period of 10 days following a written demand for substantial performance that is
delivered to such Participant by the Company, which specifically identifies the
manner in which the Company believes the Participant has not substantially
performed his or her duties; (b) dishonesty in the performance of the
Participant’s duties with the Company; (c) the Participant’s conviction of, or
plea of guilty or nolo contendere to, a crime under the laws of the United
States or any state thereof constituting a felony or a misdemeanor involving
moral turpitude; (d) the Participant’s willful malfeasance or willful misconduct
in connection with the Participant’s duties with the Company or any act or
omission which is injurious to the financial condition or business reputation of
the Company or its affiliates; or (e) the Participant’s breach of any
restrictive covenant provisions set forth in the Participant’s Award agreement.

 

(g)     Change in Control:

 

The occurrence of any of the following events:

 

(i)     any Person (other than a Person holding securities representing 10% or
more of the combined voting power of the Company’s outstanding securities as of
the Effective Date, or any Family Member of such a Person, the Company, any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, or any company owned, directly or indirectly, by the shareholders
of the Company in substantially the same proportions as their ownership of stock
of the Company), becomes the Beneficial Owner, directly or indirectly, of
securities of the Company, representing 50% or more of the combined voting power
of the Company’s then-outstanding securities;

 

(ii)     during any period of twenty-four consecutive months (not including any
period prior to the Effective Date), individuals who at the beginning of such
period constitute the Board, and any new director (other than (A) a director
nominated by a Person who has entered into an agreement with the Company to
effect a transaction described in clauses (i), (iii) or (iv) of this definition
or (B) a director nominated by any Person (including the Company) who publicly
announces an intention to take or to consider taking actions (including, but not
limited to, an actual or threatened proxy contest) which if consummated would
constitute a Change in Control) whose election by the Board or nomination for
election by the Company’s shareholders was approved in advance by a vote of at
least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority thereof;

 

1

--------------------------------------------------------------------------------

Table of Contents

 

(iii)     the consummation of any transaction or series of transactions under
which the Company is merged or consolidated with any other company, other than a
merger or consolidation which results in the shareholders of the Company
immediately prior thereto continuing to own (either by remaining outstanding or
by being converted into voting securities of the surviving entity) more than 65%
of the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; or

 

(iv)     the consummation of a complete liquidation of the Company or the sale
or disposition by the Company of all or substantially all of the Company’s
assets, other than a liquidation of the Company into a wholly-owned subsidiary.

 

(h)     Code: The Internal Revenue Code of 1986, as amended, or any successor
thereto.

 

(i)     Committee: The Compensation Committee of the Board (or a subcommittee
thereof as provided under Section 4), or such other committee of the Board to
which the Board has delegated power to act under or pursuant to the provisions
of the Plan, or the full Board.

 

(j)     Company: Hovnanian Enterprises, Inc., a Delaware corporation, and any
successors thereto.

 

(k)     Disability: Inability of a Participant to perform in all material
respects his duties and responsibilities to the Company, or any Subsidiary of
the Company, by reason of a physical or mental disability or infirmity which
inability is reasonably expected to be permanent and has continued (i) for a
period of six consecutive months or (ii) such shorter period as the Committee
may reasonably determine in good faith. The Disability determination shall be in
the sole discretion of the Committee and a Participant (or his representative)
shall furnish the Committee with medical evidence documenting the Participant’s
disability or infirmity which is satisfactory to the Committee.

 

(l)     Effective Date: January 24, 2020, the date the Plan was initially
adopted by the Board.

 

(m)    Fair Market Value: On a given date, the closing price of the Shares as
reported on such date on the Composite Tape of the principal national securities
exchange on which such Shares are listed or admitted to trading, or, if no
Composite Tape exists for such national securities exchange on such date, then
on the principal national securities exchange on which such Shares are listed or
admitted to trading, or, if the Shares are not listed or admitted on a national
securities exchange, the arithmetic mean of the per Share closing bid price and
per Share closing asked price on such date as quoted on the National Association
of Securities Dealers Automated Quotation System (or such market in which such
prices are regularly quoted), or, if there is no market on which the Shares are
regularly quoted, the Fair Market Value shall be the value established by the
Committee in good faith. If no sale of Shares shall have been reported on such
Composite Tape or such national securities exchange on such date or quoted on
the National Association of Securities Dealer Automated Quotation System on such
date, then the immediately preceding date on which sales of the Shares have been
so reported or quoted shall be used.

 

(n)     Family Member:

 

(i)       any Person holding securities representing 10% or more of the combined
voting power of the Company’s outstanding securities as of the Effective Date;

 

(ii)      any spouse of such a person;

 

(iii)     any descendant of such a person;

 

(iv)     any spouse of any descendant of such a person; or

 

(v)      any trust for the benefit of any of the aforementioned persons.

 

(o)     Good Reason: The occurrence of any of the following with respect to a
Participant, without the Participant’s express written consent: (a) any material
diminution in the Participant’s duties, titles or responsibilities with the
Company from those in effect immediately prior to a Change in Control or (b) any
reduction in the Participant’s annual base salary or any material reduction in
the Participant’s annual bonus opportunity, annual equity awards or long-term
incentive program awards from the Participant’s annual base salary or annual
bonus opportunity, annual equity awards or long-term incentive program awards in
effect immediately prior to a Change in Control. Notwithstanding the foregoing,
no event shall constitute Good Reason unless the Participant provides the
Company with written notice of such event within 60 days after the occurrence
thereof and the Company fails to cure or resolve the behavior otherwise
constituting Good Reason within 30 days of its receipt of such notice.

 

(p)     ISO: An Option that is also an incentive stock option granted pursuant
to Section 6(d) of the Plan.

 

2

--------------------------------------------------------------------------------

Table of Contents

 

(q)     Minimum Vesting Condition: The requirement, with respect to any Award,
that vesting of (or lapsing of restrictions on) such Award does not occur any
more rapidly than on the first anniversary of the grant date for such Award (or
the date of commencement of employment or service, in the case of a grant made
in connection with a Participant’s commencement of employment or service), other
than (i) in connection with a Change in Control or (ii) as a result of a
Participant’s death, retirement, Disability or involuntary termination of
employment without cause; provided, that such Minimum Vesting Condition will not
be required on Awards covering, in the aggregate, a number of Shares not to
exceed 5% of the Absolute Share Limit, as defined in Section 3.

 

(r)     Other Stock-Based Awards: Awards granted pursuant to Section 8 of the
Plan.

 

(s)     Option: A stock option granted pursuant to Section 6 of the Plan.

 

(t)     Option Price: The purchase price per Share of an Option, as determined
pursuant to Section 6(a) of the Plan.

 

(u)     Participant: An employee, director or consultant of the Company or any
of its Affiliates who is selected by the Committee to participate in the Plan.

 

(v)     Performance-Based Awards: Certain Other Stock-Based Awards granted
pursuant to Section 8(b) of the Plan.

 

(w)     Person: A “person”, as such term is used for purposes of Section 13(d)
or 14(d) of the Act (or any successor section thereto).

 

(x)     Plan: The 2020 Hovnanian Enterprises, Inc. Stock Incentive Plan.

 

(y)     Prior Plan: The 2012 Hovnanian Enterprises, Inc. Amended and Restated
Stock Incentive Plan.

 

(z)     Prior Plan Award: An equity award granted under the Prior Plan which
remains outstanding as of the date this Plan is approved by the Company’s
shareholders.

 

(aa)    Shares: Shares of common stock of the Company.

 

(bb)    Stock Appreciation Right: A stock appreciation right granted pursuant to
Section 7 of the Plan.

 

(cc)    Subsidiary: A subsidiary corporation, as defined in Section 424(f) of
the Code (or any successor section thereto).

 

3.

SHARES SUBJECT TO THE PLAN

 

Subject to Sections 4, 6(f) and 9 of the Plan, the total number of Shares which
may be issued under the Plan pursuant to grants of ISOs or other Awards is
565,000 (the “Absolute Share Limit”). The Shares may consist, in whole or in
part, of unissued Shares or treasury Shares. The issuance of Shares or payment
of cash upon the exercise of an Award or in consideration of the cancellation or
termination of an Award shall reduce the total number of Shares available under
the Plan, as applicable. If Shares are not issued or are withheld from payment
of an Award to satisfy tax obligations with respect to the Award, such Shares
will not be added back to the aggregate number of Shares with respect to which
Awards may be granted under the Plan, but rather will count against the
aggregate number of Shares with respect to which Awards may be granted under the
Plan. When an Option or Stock Appreciation Right is granted under the Plan, the
number of Shares subject to the Option or Stock Appreciation Right will be
counted against the aggregate number of Shares with respect to which Awards may
be granted under the Plan as one Share for every Share subject to such Option or
Stock Appreciation Right. No Shares will be added back to the Share reserve
under the Plan with respect to exercised Stock Appreciation Rights granted under
the Plan (regardless of whether the Stock Appreciation Rights are cash settled
or stock settled). Additionally, no Shares will be added back to the Share
reserve under the Plan in the event that (i) a portion of the Shares covered by
an Option are tendered to the Company or “net settled” to cover payment of the
Option exercise price or (ii) the Company utilizes the proceeds received upon
Option exercise to repurchase Shares on the open market or otherwise. For the
avoidance of doubt, any cash-based or other incentive awards granted outside of
the Plan shall not count against the Absolute Share Limit, regardless of whether
any such incentive awards may be denominated in or otherwise linked to the
Company’s Shares. In the event that any Awards under the Plan or any Prior Plan
Awards terminate or lapse for any reason without payment of consideration, the
number of Shares subject to such terminated or lapsed Awards or Prior Plan
Awards shall be available for future Award grants under the Plan. The maximum
number of Shares subject to Awards granted during a calendar year to any
non-employee director serving on the Board, taken together with any cash fees
paid to such non-employee director during such calendar year, shall not exceed
$600,000 in total value (calculating the value of any such Awards based on the
grant date fair value of such Awards for financial reporting purposes).

 

3

--------------------------------------------------------------------------------

Table of Contents

 

4.

ADMINISTRATION

 

The Plan shall be administered by the Committee, which may delegate its duties
and powers in whole or in part to any subcommittee thereof consisting solely of
at least two individuals who are each intended to qualify as “non-employee
directors” within the meaning of Rule 16b-3 under the Act (or any successor rule
thereto) and “independent directors” within the meaning of the applicable rules,
if any, of any national securities exchange on which Shares are listed or
admitted to trading; provided, however, that any action permitted to be taken by
the Committee may be taken by the Board, in its discretion. The Committee shall
have the full power and authority to establish the terms and conditions of any
Award consistent with the provisions of the Plan and subject to the Minimum
Vesting Condition. Following the grant of any Award, the Committee shall be
authorized to waive any such terms and conditions associated with the Award at
any time (including, without limitation, accelerating or waiving any vesting
conditions) in connection with a Participant’s death or Disability. The
Committee is authorized to interpret the Plan, to establish, amend and rescind
any rules and regulations relating to the Plan, and to make any other
determinations that it deems necessary or desirable for the administration of
the Plan. The Committee may correct any defect or omission or reconcile any
inconsistency in the Plan in the manner and to the extent the Committee deems
necessary or desirable. Any decision of the Committee in the interpretation and
administrations of the Plan, as described herein, shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned (including, but not limited to Participants and their beneficiaries or
successors). Determinations made by the Committee under the Plan need not be
uniform and may be made selectively among Participants, whether or not such
Participants are similarly situated. Awards may, in the discretion of the
Committee, be made under the Plan in assumption of, or in substitution for,
outstanding awards previously granted by the Company or its Affiliates or a
company acquired by the Company or with which the Company combines. The number
of Shares underlying such substitute awards shall be counted against the
aggregate number of Shares available for Awards under the Plan. The Committee
shall require payment of any minimum amount it may determine to be necessary to
withhold for federal, state, local or other, taxes as a result of the exercise
or vesting of an Award. Unless the Committee specifies otherwise, the
Participant may elect to pay a portion or all of such minimum withholding taxes
by (a) delivery in Shares or (b) having Shares withheld by the Company from any
Shares that would have otherwise been received by the Participant. The number of
Shares so delivered or withheld shall have an aggregate Fair Market Value
sufficient to satisfy the applicable minimum withholding taxes. If the chief
executive officer of the Company is a member of the Board, the Board by specific
resolution may constitute such chief executive officer as a committee of one
which shall have the authority to grant Awards of up to an aggregate of 40,000
Shares in each fiscal year to Participants who are not subject to the rules
promulgated under Section 16 of the Act (or any successor section thereto);
provided, however, that such chief executive officer shall notify the Committee
of any such grants made pursuant to this Section 4.

 

5.

LIMITATIONS

 

No Award may be granted under the Plan after the tenth anniversary of the
Effective Date, but Awards theretofore granted may extend beyond that date.

 

6.

TERMS AND CONDITIONS OF OPTIONS

 

Options granted under the Plan shall be, as determined by the Committee,
non-qualified or incentive stock options for federal income tax purposes, as
evidenced by the related Award agreements, and shall be subject to the foregoing
and the following terms and conditions and to such other terms and conditions,
not inconsistent therewith, as the Committee shall determine:

 

(a)     Option Price. The Option Price per Share shall be determined by the
Committee, but shall not be less than 100% of the Fair Market Value of a Share
on the date an Option is granted (other than in the case of Options granted in
substitution of previously granted awards, as described in Section 4).

 

(b)     Exercisability. Options granted under the Plan shall be exercisable at
such time and upon such terms and conditions as may be determined by the
Committee, but in no event shall an Option be exercisable more than ten years
after the date it is granted. If the chief executive officer of the Company is a
member of the Board, the Board by specific resolution may constitute such chief
executive officer as a committee of one which shall have the authority to
accelerate the date after which Options may be exercised in whole or in part.

 

(c)     Exercise of Options. Except as otherwise provided in the Plan or in an
Award agreement, an Option may be exercised for all, or from time to time any
part, of the Shares for which it is then exercisable. For purposes of Section 6
of the Plan, the exercise date of an Option shall be the later of the date a
notice of exercise is received by the Company and, if applicable, the date
payment is received by the Company pursuant to clauses (i), (ii), (iii) or (iv)
in the following sentence. The purchase price for the Shares as to which an
Option is exercised shall be paid to the Company in full not later than at the
time that the Shares being purchased are delivered to or at the direction of the
Participant, in each case at the election of the Participant to the extent
permitted by law and as designated by the Committee, (i) in cash, (ii) in Shares
having a Fair Market Value equal to the aggregate Option Price for the Shares
being purchased and satisfying such other requirements as may be imposed by the
Committee; provided, that such Shares have been held by the Participant for no
less than six months (or such other period as established from time to time by
the Committee in order to avoid adverse accounting treatment applying generally
accepted accounting principles), (iii) partly in cash and partly in such Shares,
(iv) through the delivery of irrevocable instruments to a broker to deliver
promptly to the Company an amount equal to the aggregate Option Price for the
Shares being purchased or (v) through net settlement in Shares. No Participant
shall have any rights to dividends or other rights of a shareholder with respect
to Shares subject to an Option until the Participant has given written notice of
exercise of the Option, paid in full for such Shares and, if applicable, has
satisfied any other conditions imposed by the Committee pursuant to the Plan.

 

4

--------------------------------------------------------------------------------

Table of Contents

 

(d)     ISOs. The Committee may grant Options under the Plan that are intended
to be ISOs. Such ISOs shall comply with the requirements of Section 422 of the
Code (or any successor section thereto). No ISO may be granted to any
Participant who at the time of such grant, owns more than 10% of the total
combined voting power of all classes of stock of the Company or of any
Subsidiary, unless (i) the Option Price for such ISO is at least 110% of the
Fair Market Value of a Share on the date the ISO is granted and (ii) the date on
which such ISO terminates is a date not later than the day preceding the fifth
anniversary of the date on which the ISO is granted. Any Participant who
disposes of Shares acquired upon the exercise of an ISO either (i) within two
years after the date of grant of such ISO or (ii) within one year after the
transfer of such Shares to the Participant, shall notify the Company of such
disposition and of the amount realized upon such disposition. All Options
granted under the Plan are intended to be nonqualified stock options, unless the
applicable Award agreement expressly states that the Option is intended to be an
ISO. If an Option is intended to be an ISO, and if for any reason such Option
(or portion thereof) shall not qualify as an ISO, then, to the extent of such
nonqualification, such Option (or portion thereof) shall be regarded as a
nonqualified stock option granted under the Plan; provided that such Option (or
portion thereof) otherwise complies with the Plan’s requirements relating to
nonqualified stock options. In no event shall any member of the Committee, the
Company or any of its Affiliates (or their respective employees, officers or
directors) have any liability to any Participant (or any other Person) due to
the failure of an Option to qualify for any reason as an ISO.

 

(e)     Attestation. Wherever in this Plan or any agreement evidencing an Award
a Participant is permitted to pay the exercise price of an Option or taxes
relating to the exercise of an Option by delivering Shares, the Participant may,
subject to procedures satisfactory to the Committee, satisfy such delivery
requirement by presenting proof of beneficial ownership of such Shares, in which
case the Company shall treat the Option as exercised without further payment
and/or shall withhold such number of Shares from the Shares acquired by the
exercise of the Option, as appropriate.

 

(f)     Repricing of Options. Notwithstanding any other provisions under the
Plan, no action shall be taken under the Plan to (i) lower the exercise prices
of any Company stock options after they are granted, (ii) exchange stock options
for stock options with lower exercise prices or cancel an Option when the Option
Price exceeds the Fair Market Value in exchange for cash or other Awards (other
than pursuant to Section 9 hereof) or (iii) take any other action that is
treated as a “repricing” of stock options under generally accepted accounting
principles. Any such approved action shall be treated as a grant of a new Award
to the extent required under Sections 422 or 424 of the Code (for stock options
that are intended to retain their status as ISOs).

 

7.

TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS

 

(a)     Grants. The Committee also may grant (i) a Stock Appreciation Right
independent of an Option or (ii) a Stock Appreciation Right in connection with
an Option, or a portion thereof. A Stock Appreciation Right granted pursuant to
clause (ii) of the preceding sentence (A) may be granted at the time the related
Option is granted or at any time prior to the exercise or cancellation of the
related Option, (B) shall cover the same number of Shares covered by an Option
(or such lesser number of Shares as the Committee may determine) and (C) shall
be subject to the same terms and conditions as such Option except for such
additional limitations as are contemplated by this Section 7 (or such additional
limitations as may be included in an Award agreement).

 

(b)     Terms. The exercise price per Share of a Stock Appreciation Right shall
be an amount determined by the Committee but in no event shall such amount be
less than the greater of (i) the Fair Market Value of a Share on the date the
Stock Appreciation Right is granted or, in the case of a Stock Appreciation
Right granted in conjunction with an Option, or a portion thereof, the Option
Price of the related Option and (ii) an amount permitted by applicable laws,
rules, restated By-laws or policies of regulatory authorities or stock
exchanges. Each Stock Appreciation Right granted independent of an Option shall
entitle a Participant upon exercise to an amount equal to (i) the excess of (A)
the Fair Market Value on the exercise date of one Share over (B) the exercise
price per Share, times (ii) the number of Shares covered by the Stock
Appreciation Right. Each Stock Appreciation Right granted in conjunction with an
Option, or a portion thereof, shall entitle a Participant to surrender to the
Company the unexercised Option, or any portion thereof, and to receive from the
Company in exchange therefor an amount equal to (i) the excess of (A) the Fair
Market Value on the exercise date of one Share over (B) the Option Price per
Share, times (ii) the number of Shares covered by the Option, or portion
thereof, which is surrendered. The date a notice of exercise is received by the
Company shall be the exercise date. Payment shall be made in Shares or in cash,
or partly in Shares and partly in cash (any such Shares valued at such Fair
Market Value), all as shall be determined by the Committee. Stock Appreciation
Rights may be exercised from time to time upon actual receipt by the Company of
written notice of exercise stating the number of Shares with respect to which
the Stock Appreciation Right is being exercised. No fractional Shares will be
issued in payment for Stock Appreciation Rights, but instead cash will be paid
for a fraction or, if the Committee should so determine, the number of Shares
will be rounded downward to the next whole Share.

 

5

--------------------------------------------------------------------------------

Table of Contents

 

(c)     Limitations. The Committee may impose, in its discretion, such
conditions upon the exercisability or transferability of Stock Appreciation
Rights as it may deem fit.

 

(d)     Repricing of Stock Appreciation Rights. Notwithstanding any other
provisions under the Plan, no action shall be taken under the Plan to (i) lower
the exercise prices of any Company stock appreciation right after they are
granted, (ii) exchange stock appreciation rights for stock appreciation rights
with lower exercise prices or cancel a stock appreciation right when the
exercise price exceeds the Fair Market Value in exchange for cash or other
Awards (other than pursuant to Section 9 hereof) or (iii) take any other action
that is treated as a “repricing” of stock appreciation rights under generally
accepted accounting principles.

 

8.

OTHER STOCK-BASED AWARDS

 

(a)     Generally. The Committee, in its sole discretion, may grant or sell
Awards of Shares, Awards of restricted Shares and Awards that are valued in
whole or in part by reference to, or are otherwise based on the Fair Market
Value of, Shares (“Other Stock-Based Awards”). Such Other Stock-Based Awards
shall be in such form, and dependent on such conditions, as the Committee shall
determine, including, without limitation, the right to receive one or more
Shares (or the equivalent cash value of such Shares or a combination thereof)
upon the completion of a specified period of service, the occurrence of an event
and/or the attainment of performance objectives. Other Stock-Based Awards may be
granted alone or in addition to any other Awards granted under the Plan. Subject
to the provisions of the Plan, the Committee shall determine to whom and when
Other Stock-Based Awards will be made, the number of Shares to be awarded under
(or otherwise related to) such Other Stock-Based Awards; whether such Other
Stock-Based Awards shall be settled in cash, Shares or a combination of cash and
Shares; and all other terms and conditions of such Awards (including, without
limitation, the vesting provisions thereof subject to Section 4 and provisions
ensuring that all Shares so awarded and issued shall be fully paid and
non-assessable).

 

(b)     Performance-Based Awards. Notwithstanding anything to the contrary
herein, certain Other Stock-Based Awards granted under this Section 8 may be
granted subject to performance-vesting conditions (“Performance-Based Awards”).
The performance goals, which must be objective, shall be based upon one or more
of the following criteria: (i) earnings before or after taxes (including
earnings before interest, taxes, depreciation and amortization); (ii) net
income; (iii) operating income; (iv) earnings per Share; (v) book value per
Share; (vi) return on shareholders’ equity; (vii) total shareholder return;
(viii) expense management; (ix) return on investment before or after the cost of
capital; (x) improvements in capital structure; (xi) profitability of an
identifiable business unit or product; (xii) maintenance or improvement of
profit margins; (xiii) stock price; (xiv) market share; (xv) revenues or sales;
(xvi) costs; (xvii) cash flow; (xviii) working capital; (xix) changes in net
assets (whether or not multiplied by a constant percentage intended to represent
the cost of capital); and (xx) return on assets. The foregoing criteria may
relate to the Company, one or more of its Affiliates or one or more of its
divisions or units, or any combination of the foregoing, and may be applied on
an absolute basis and/or be relative to one or more peer group companies or
indices, or any combination thereof, all as the Committee shall determine. In
addition, the performance goals may be calculated without regard to
extraordinary items. In any event, the performance goals shall be based on an
objective formula or standard. The Committee shall determine whether, with
respect to a performance period, the applicable performance goals have been met
with respect to a given Participant. The amount of the Performance-Based Award
actually paid to a given Participant may be less than the amount determined by
the applicable performance goal formula, at the discretion of the Committee. The
amount of the Performance-Based Award determined by the Committee for a
performance period shall be paid to the Participant at such time as determined
by the Committee in its sole discretion after the end of such performance
period; provided, however, that a Participant may, if and to the extent
permitted by the Committee, elect to defer payment of a Performance-Based Award.

 

(c)     To the extent that any dividends or dividend equivalent payments may be
paid with respect to any Other Stock-Based Award, no such dividend or dividend
equivalent payments will be made unless and until the corresponding portion of
the underlying Other Stock-Based Award becomes earned and vested in accordance
with its terms.

 

9.

ADJUSTMENTS UPON CERTAIN EVENTS

 

Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:

 

(a)     Generally. In the event of any change in the outstanding Shares after
the Effective Date by reason of any Share dividend or split, reorganization,
recapitalization, merger, consolidation, spin-off, combination or exchange of
Shares or other corporate exchange or change in capital structure, any
distribution to shareholders other than regular cash dividends or any similar
event, the Committee in its sole discretion and without liability to any person
shall make such substitution or adjustment, if any, as it deems to be equitable,
as to (i) the number or kind of Shares or other securities issued or reserved
for issuance as set forth in Section 3 of the Plan or pursuant to outstanding
Awards, (ii) the exercise price relating to outstanding Options or Stock
Appreciation Rights, (iii) the maximum number or amount of Awards that may be
granted to any Participant during a fiscal year and/or (iv) any other affected
terms of such Awards.

 

6

--------------------------------------------------------------------------------

Table of Contents

 

(b)     General Treatment of Awards Following Change in Control. Without
limiting the generality of Sections 9(a) and 9(c) and except as otherwise
provided in an Award agreement, the following provisions shall apply to any
outstanding Awards following a Change in Control:

 

(i)      In the event of a Participant’s involuntary termination of employment
with the Company or a subsidiary thereof without “Cause” or for “Good Reason”
within two years following a Change in Control, any service-based vesting
conditions applicable to Awards held by such Participant shall be deemed fully
satisfied and any outstanding Options held by such Participant shall become
immediately exercisable.

 

(ii)    Upon the occurrence of a Change in Control that results in the Company’s
Shares ceasing to be publicly traded on a national securities exchange, any
service-based vesting conditions applicable to outstanding Awards shall be
deemed fully satisfied and any outstanding Options shall become immediately
exercisable.

 

(iii)    With respect to any outstanding Performance-Based Awards with
uncompleted performance periods as of the Change in Control date, (A) any
performance-based vesting conditions that are linked to the Company’s Share
price shall be deemed to have been achieved at the Share price set forth in the
definitive agreement governing the transaction constituting the Change in
Control (or, in the absence of such agreement, the closing price per Share for
the last trading day prior to the consummation of the Change in Control) and (B)
any performance-based vesting conditions that are linked to performance criteria
other than the Company’s Share price shall be deemed to have been achieved at
“target” or “100% multiplier” level, as applicable.

 

(c)     Treatment of Awards Following Change in Control if Awards are Not
Assumed. In the event that the Company or other surviving entity following a
Change in Control will not be assuming outstanding Awards following the Change
in Control, the vesting of outstanding Awards will be automatically accelerated
and such Awards will then be canceled in exchange for a payment in cash or other
property equal to the value thereof as determined by the Committee which, in the
case of Options and Stock Appreciation Rights, shall equal the excess, if any,
of value of the consideration to be paid in the Change in Control transaction to
holders of the same number of Shares subject to such Options or Stock
Appreciation Rights (or, if no consideration is paid in any such transaction,
the Fair Market Value of the Shares subject to such Options or Stock
Appreciation Rights) over the aggregate exercise price of such Options or Stock
Appreciation Rights.

 

10.

NO RIGHT TO EMPLOYMENT

 

The granting of an Award under the Plan shall impose no obligation on the
Company or any Subsidiary to continue the employment of a Participant and shall
not lessen or affect the Company’s or Subsidiary’s right to terminate the
employment of such Participant.

 

11.

SUCCESSORS AND ASSIGNS

 

The Plan shall be binding on all successors and assigns of the Company and a
Participant; including without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.

 

12.

NONTRANSFERABILITY OF AWARDS

 

Unless otherwise determined by the Committee, an Award shall not be transferable
or assignable by the Participant otherwise than by will or by the laws of
descent and distribution, and any Award transfers authorized by the Committee
shall not be transferred for value. Notwithstanding the foregoing, a Participant
may transfer an Option (other than an ISO) or a stock appreciation right in
whole or in part by gift or domestic relations order to a family member of the
Participant (a “Permitted Transferee”) and, following any such transfer such
Option or stock appreciation right or portion thereof shall be exercisable only
by the Permitted Transferee, provided that no such Option or stock appreciation
right or portion thereof is transferred for value, and provided further that,
following any such transfer, neither such Option or stock appreciation right or
any portion thereof nor any right hereunder shall be transferable other than to
the Participant or otherwise than by will or the laws of descent and
distribution or be subject to attachment, execution or other similar process.
For purposes of this Section 12, “family member” includes any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law or sister-in-law, including adoptive relationships, any person
sharing the Participant’s household (other than a tenant or employee), trust in
which these persons have more than 50% of the beneficial interest, a foundation
in which these persons (or the Participant) control the management of assets and
any other entity in which these persons (or the Participant) own more than 50%
of the voting interests. An Award exercisable after the death of a Participant
may be exercised by the legatees, personal representatives or distributees of
the Participant.

 

13.

AMENDMENTS OR TERMINATION

 

The Committee may amend, alter or discontinue the Plan, but no amendment,
alteration or discontinuation shall be made which, (a) without the approval of
the shareholders of the Company, would (except as is provided in the Plan for
adjustments in certain events), increase the total number of Shares reserved for
the purposes of the Plan or change the maximum number of Shares for which Awards
may be granted to any Participant or amend the repricing prohibitions under
Sections 6(f) and 7(d) or (b) without the consent of a Participant, would
materially impair any of the rights or obligations under any Award theretofore
granted to such Participant under the Plan; provided, however, that the
Committee may amend the Plan in such manner as it deems necessary to permit the
granting of Awards meeting the requirements of the Code or other applicable
laws. Notwithstanding anything to the contrary herein, the Committee may not
amend, alter or discontinue the provisions relating to Section 9(b) or Section
9(c) of the Plan after the occurrence of a Change in Control.

 

7

--------------------------------------------------------------------------------

Table of Contents

 

Without limiting the generality of the foregoing, to the extent applicable,
notwithstanding anything herein to the contrary, this Plan and Awards issued
hereunder shall be interpreted in accordance with Section 409A of the Code and
Department of Treasury regulations and other interpretative guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date. Notwithstanding any provision of
the Plan to the contrary, in the event that the Committee determines that any
amounts payable hereunder will be taxable to a Participant under Section 409A of
the Code and related Department of Treasury guidance prior to payment to such
Participant of such amount, the Company may (a) adopt such amendments to the
Plan and Awards and appropriate policies and procedures, including amendments
and policies with retroactive effect, that the Committee determines necessary or
appropriate to preserve the intended tax treatment of the benefits provided by
the Plan and Awards hereunder and/or (b) take such other actions as the
Committee determines necessary or appropriate to avoid the imposition of an
additional tax under Section 409A of the Code.

 

14.

INTERNATIONAL PARTICIPANTS

 

With respect to Participants who reside or work outside the United States of
America, the Committee may, in its sole discretion, amend the terms of the Plan
or Awards with respect to such Participants in order to conform such terms with
the requirements of local law or to obtain more favorable tax or other treatment
for a Participant, the Company or an Affiliate.

 

15.

CHOICE OF LAW

 

The Plan shall be governed by and construed in accordance with the laws of the
State of Delaware.

 

16.

EFFECTIVENESS OF THE PLAN

 

The Plan was initially effective as of the Effective Date, subject to the
approval of the Company’s shareholders.

 

17.

SECTION 409A

 

Notwithstanding other provisions of the Plan or any Award agreements thereunder,
no Award shall be granted, deferred, accelerated, extended, paid out or modified
under this Plan in a manner that would result in the imposition of an additional
tax under Section 409A of the Code upon a Participant. In the event that it is
reasonably determined by the Committee that, as a result of Section 409A of the
Code, payments or deliveries of shares in respect of any Award under the Plan
may not be made at the time contemplated by the terms of the Plan or the
relevant Award agreement, as the case may be, without causing the Participant
holding such Award to be subject to taxation under Section 409A of the Code, the
Company will make such payment or delivery of shares on the first day that would
not result in the Participant incurring any tax liability under Section 409A of
the Code. In the case of a Participant who is a “specified employee” (within the
meaning of Section 409A(a)(2)(B)(i) of the Code), payments and/or deliveries of
shares in respect of any Award subject to Section 409A of the Code that are
linked to the date of the Participant’s separation from service shall not be
made prior to the date which is six (6) months after the date of such
Participant’s separation from service from the Company and its affiliates,
determined in accordance with Section 409A of the Code and the regulations
promulgated thereunder. The Company shall use commercially reasonable efforts to
implement the provisions of this Section 17 in good faith; provided that neither
the Company, the Committee nor any of the Company’s employees, directors or
representatives shall have any liability to Participants with respect to this
Section 17.

 

8

--------------------------------------------------------------------------------

Table of Contents

 

18.

FORFEITURE/CLAWBACK

 

Any Awards granted under the Plan may be subject to reduction, cancellation,
forfeiture or recoupment to the extent required by applicable law or listed
company rules or to the extent otherwise provided in an Award agreement at the
time of grant.

 

 

9